MANDATE

                                Court of Appeals
                           First District of Texas
                                 NO. 01-14-00094-CV

                           BYRON ROBINSON, Appellant

                                          V.
                          ELIZABETH SHELTON, Appellee

    Appeal from the County Civil Court at Law No. 1 of Harris County. (Tr. Ct. No.
                                     1039938).

TO THE COUNTY CIVIL COURT AT LAW NO. 1 OF HARRIS COUNTY,
GREETINGS:

      Before this Court, on the 30th day of April 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                    This case is an appeal from the final judgment signed
             by the trial court on January 17, 2014. After submitting the
             case on the appellate record and the arguments properly
             raised by the parties, the Court holds that the trial court’s
             judgment contains no reversible error. Accordingly, the
             Court affirms the trial court’s judgment.

                    The Court orders that the appellant, Byron Robinson,
             pay all appellate costs.

                    The Court orders that this decision be certified below
             for observance.
                Judgment rendered April 30, 2015.

                Panel consists of Justices Keyes, Bland, and Massengale.
                Opinion delivered by Justice Bland.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




July 13, 2015
Date                                                CHRISTOPHER A. PRINE
                                                    CLERK OF THE COURT